Citation Nr: 0528592	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for spine disability.

4.  Entitlement to service connection for pronator syndrome 
of the right upper extremity.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for stroke secondary to 
hypertension.

7.  Entitlement to service connection for heart condition.

8.  Entitlement to service connection for right leg injury.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1984.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  Right ear hearing loss was not shown or diagnosed during 
service or within the first post-service year.  The veteran 
has not presented competent medical evidence of a nexus 
between any current right ear hearing loss and service.

2.  There is no competent evidence which shows that the 
veteran had bilateral shoulder disability while in service, 
or that a bilateral shoulder disability was manifested to a 
compensable degree within one year following the veteran's 
separation from active military service, or that any current 
bilateral shoulder is related to service.

3.  There is no competent evidence which shows that the 
veteran had a back injury while in service, or that a spine 
disability was manifested to a compensable degree within one 
year following the veteran's separation from service, or that 
any current spine disability is related to service.

4.  There is no competent evidence which shows that the 
veteran had pronator syndrome of the right upper extremity 
while in service or that any pronator syndrome of the right 
upper extremity is related to service.

5.  Hypertension was not shown or diagnosed during service or 
within the first post-service year.  The veteran has not 
presented competent medical evidence of a nexus between 
hypertension and service.

6.  There is no competent evidence which shows that the 
veteran had a stroke while in service or that any stroke 
residuals are related to service.

7.  A heart condition, first demonstrated many years after 
discharge from service, was not clinically indicated in 
service and there is no competent evidence attributing any 
current heart condition to service.

8.  There is no competent evidence that the veteran has 
residuals of a right leg injury that are related to service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A spine disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Pronator syndrome of the right upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  The veteran does not have residuals of a stroke that was 
incurred in or aggravated by active service, nor may a stroke 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
3.307, 3.309, (2004).

7.  A heart condition is not due to a disease or injury that 
was incurred in or aggravated by service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).

8.  The veteran does not have residuals of a right leg injury 
that were incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disabilities at 
issue was received in November 2002.  The record reflects 
that he and his representative were provided with copies of 
the June 2003 rating decision; the February 2004 statement of 
the case and the supplemental statement of the case issued in 
May 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support his claims for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in November 2002 and November 2004 the RO 
advised the veteran of the criteria for establishing his 
claims, the types of evidence necessary to prove his claims, 
the information necessary for VA to assist him in developing 
his claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, Social Security 
records, and the report of VA examinations in March 2003 and 
April 2005 have been obtained and associated with the claims 
file.  The record also reflects that the veteran was afforded 
an opportunity to testify at a hearing before a Veterans Law 
Judge in May 2005.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claims.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not 
result in prejudice to the veteran.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for certain 
disorders may be presumed where the disability is shown to a 
compensable degree within 1 year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).


right ear hearing loss

The veteran's service personnel records indicate that his MOS 
during service was as an ordnance mechanic and recruiter.  
Service medical records include a February 1974 medical 
examination report.  At that time pure tone thresholds for 
the right ear were 15, 5, 0, 5, 15, 5 and 0 decibels at 500, 
1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively.  
The veteran's retirement examination in May 1984 was negative 
for evidence of hearing loss.  Pure tone thresholds in the 
right ear on audiometric testing were 5, 15, 5, 15, 25 and 25 
decibels, respectively, at 500, 1,000, 2,000 3,000, 4,000 and 
6,000 Hertz.  

The post service evidentiary record in this case is 
extensive, consisting of three volumes of documents.  The 
evidence includes private and VA medical records and Social 
Security medical records, which together cover a period from 
1986 to 2005.  These records show he was evaluated in 1992 
for serous otitis in the right ear.  A private audiological 
report at that time shows mild to moderate mixed hearing loss 
bilaterally.  In August 1995 the veteran was treated for 
persistent eustachian tube dysfunction.

On VA audiological examination in March 2003 pure tone 
thresholds in the right ear on audiometric testing were 15, 
15, 10, 30, and 55 decibels, respectively, at 500, 1,000, 
2,000 3,000, and 4,000 Hertz.  Maryland CNC word list was 100 
percent.  The examiner noted the veteran had a history of 8 
years as a gunner's mate and 2 years as small arms instructor 
and one year noise exposure as plant manager.  He did not 
review the claims folder and did not elaborate on or 
summarize the veteran's right ear findings.  

On subsequent VA audiological examination in April 2005, pure 
tone thresholds in the right ear on audiometric testing were 
15, 15, 15, 50, and 70 decibels, respectively, at 500, 1,000, 
2,000 3,000, and 4,000 Hertz.  Following review of the claims 
folder, the examiner concluded that the veteran's hearing 
loss and tinnitus in the right ear were not caused by or a 
result of occupational noise exposure while in the military 
since he had normal hearing acuity in the right ear at 
retirement in 1984.  

During a May 2005 Travel Board hearing, the veteran presented 
testimony about the onset and severity of his claimed hearing 
loss.  At that time he gave an account of exposure to loud 
noise as a gun captain on the USS Intrepid and a small arms 
instructor at the rifle and pistol range.

analysis

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

According to the service medical records, right ear hearing 
loss was not present at any time during service, at the time 
of discharge, or within a year thereafter.  At service 
discharge in 1984, the audiometric examination failed to show 
right ear hearing loss disability as defined by VA 
regulation.  The measurements at that time of the veteran's 
right ear hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The findings did not show puretone 
threshold in any critical frequency was 40 decibels or 
greater, that three or more frequencies were 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.  Thus, there is no competent medical evidence of 
right ear hearing loss during service.

The post service March 2003 VA audiological examination shows 
that the veteran does have hearing loss in his right ear as 
defined by the Court in Hensley.  Audiometric test scores for 
the veteran's ears, at that time were 30 decibels or less, 
except for 50 decibels at 4,000 Hertz.  The decibel 
thresholds in the range of 1000 to 4000 Hertz recording 
during this examination meet the minimum to be considered a 
"disability" under the provisions of 38 C.F.R. § 3.385.  
However the examiner simply noted a history of noise exposure 
and do not specifically attribute the veteran's hearing 
impairment to his military service.  The VA examiner in 2005 
did not attribute the veteran's right ear hearing loss to 
noise exposure in service.  

In addition, the medical evidence of record has demonstrated 
no continuity of symptomatology between 1984 and 2003 and the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
military service.  In fact, the record contains no clinical 
reference to hearing loss before 1992, 8 years after service 
discharge.  The only other evidence submitted in support of 
the veteran's claim is his testimony.  Although he is 
competent to report the symptoms he has experienced in 
service, he is not competent to testify to the fact that the 
claimed acoustic trauma he experienced in service and the 
right ear hearing loss diagnosed long after service are 
related.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  

Accepting the veteran's contention of noise exposure in 
service, there is no competent medical evidence of a nexus 
between the inservice acoustic trauma and the current right 
ear hearing loss.  The fact that the veteran may have been 
exposed to noise trauma in service does not, by itself, 
establish a basis for the grant of service connection.  The 
problem in this case is that the service medical records do 
not refer to any right ear hearing loss or other indications 
of the onset of a disability, and the remaining medical 
reports are dated many years after the veteran's active 
service ended.  The single competent medical opinion in the 
record conclusively found no etiological relationship between 
service and the subsequent development of right ear hearing 
loss.  

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


bilateral shoulder disability

Service medical records are entirely negative for pertinent 
complaints, findings, or treatment of a bilateral shoulder 
injury.  

Post service medical records dated from 1986 to 2005 show 
treatment for right shoulder symptomatology beginning in the 
early 1990s, variously diagnosed as degenerative joint 
disease, rotator cuff tendinitis and capsulitis.  The veteran 
did not mention a previous shoulder injury at that time.  A 
decision from the Social Security Administration (SSA) shows 
the veteran had been disabled, in part due, to right shoulder 
capsulitis since August 1990, according to SSA criteria.  
These treatment records do not, in any way, suggest that the 
veteran's right shoulder symptomatology originated during 
military service.  The records are entirely negative for 
evidence of treatment for left shoulder symptoms.

The veteran presented testimony at a Travel Board hearing in 
May 2005 about the onset and severity of his claimed 
bilateral shoulder disability.  He testified that he injured 
both shoulders lifting ammunition and sought treatment at 
that time.  The veteran also testified as to his current 
condition.  

analysis

Service medical records fail to reveal any significant injury 
to either shoulder during the veteran's active duty.  In 
addition, there was no reference to a bilateral shoulder 
disability at the time of his 1984 service separation 
examination.  Instead, a clinical evaluation of his upper 
extremities was normal.  As such, the veteran's service 
medical records do not affirmatively establish that a 
bilateral shoulder disability had its onset during military 
service.  The earliest recorded medical history places the 
presence of right shoulder complaints in 1990, 6 years after 
his separation from active service.  Further, no additional 
post-service medical records that discuss the etiology of the 
veteran's right shoulder disability have been obtained and 
associated with the claims folder.

With regard to the left shoulder, the primary impediment to a 
grant of service connection is the absence of medical 
evidence of a diagnosis.  There is no medical evidence 
showing a current diagnosis of a left shoulder disorder.  In 
the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and in-service disease or injury, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that an in-service injury caused a 
bilateral shoulder disability.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The Board finds 
the veteran's actual service medical records are more 
probative than his own statements as to the incurrence of a 
bilateral shoulder disability during service.  Simply put, 
there is no evidence beyond his own statements that he 
injured his shoulders during service, and records which would 
be expected to corroborate his account, service medical 
records, do not do so.  

The Board has also considered the veteran's assertions to the 
effect that some of his service medical records are missing.  
Even assuming that the service medical records are 
incomplete, there is adequate evidence of the veteran's state 
of physical health during service and at separation from 
service.  This evidence does not reflect any medical history 
of complaints, treatment or diagnosis of a bilateral shoulder 
disorder.  Further, as noted, there is no evidence of a 
bilateral shoulder disorder in the years immediately 
following service.

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


spine disability

Service medical records are entirely negative for pertinent 
complaints, findings, or treatment of a back injury or 
chronic disability.  

Post service medical records dated from 1986 to 2005 show 
that in February 1986 the veteran was treated for back pain 
after heavy lifting.  The veteran did not mention a previous 
back injury at that time.  A decision from the SSA found that 
he had been disabled from lumbar disc disease and 
degenerative arthritis of the lumbar spine since August 1990, 
according to SSA criteria.  The records also include a 
diagnosis of spinal stenosis.  These treatment records do 
not, in any way, suggest that the veteran's lumbar spine 
symptomatology originated during military service.  

The veteran presented testimony at a Travel Board hearing in 
May 2005 about the onset and severity of his claimed spine 
disability.  He testified that he injured his back lifting 
ammunition but did not seek treatment at that time.  He did 
seek treatment from civilian chiropractor but did not recall 
the name.  He testified that in 1986, following, service, he 
re-injured his back in a work-related lifting incident.  He 
now has radiating pain into the right leg caused by ruptured 
discs and a pinched sciatica.  He also testified that he has 
longstanding spinal stenosis.  He also testified that his 
service medical records were incomplete.  

analysis

Service medical records fail to reveal any significant injury 
to the back during the veteran's active duty.  In addition, 
there was no reference to a spine disability at the time of 
his 1984 service separation examination.  Instead, a clinical 
evaluation of his musculoskeletal system and spine revealed 
normal findings.  The veteran reported no pertinent 
complaints.  As such, the veteran's service medical records 
do not affirmatively establish that a spine disability had 
its onset during military service.

The earliest recorded medical history places the presence of 
back complaints in 1986, 2 years after his separation from 
active service in 1984.  Moreover, no medical expert of 
record has suggested that the veteran's current spine 
disability first began during military service, or within a 
year thereafter.  These treatment records do not, in any way, 
suggest that the veteran's lumbar spine symptomatology 
originated during military service.  Rather, it is clear upon 
review of the record that the veteran suffered a significant 
post service injury to his back following his discharge from 
service.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that an in-service injury caused a 
spine disability.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  The Board finds the veteran's actual service 
medical records are more probative than his own statements as 
to the incurrence of a back injury during service.  Simply 
put, there is no evidence beyond the veteran's own statements 
that he injured his back during service, and records which 
would be expected to corroborate his account, service medical 
records, do not do so.  

The Board has also considered the veteran's assertions to the 
effect that some of his service medical records are missing.  
Assuming that service medical records might be incomplete, 
there is adequate evidence of the veteran's state of physical 
health during service and at separation from service.  This 
evidence does not reflect any medical history of complaints, 
treatment or diagnosis of a back disorder.  Further, as 
noted, in February 1986, he injured his back in a work-
related lifting incident.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

pronator syndrome

Service medical records are entirely negative for pertinent 
complaints, findings, or treatment of pronator syndrome.  

The post service medical evidence shows that in January 1990 
the veteran was treated for marked tremor of the right hand, 
variously diagnosed as muscle cramp, occupational cramp 
syndrome and pronator syndrome.  At that time he gave history 
of handwriting difficulty since 1987.  

The veteran presented testimony at a Travel Board hearing in 
May 2005 about the onset and severity of his claimed pronator 
syndrome disability.  He testified that while completing his 
application for SSA benefits, he had difficulty writing.  As 
part of his disability evaluation he was examined by a 
neurologist who diagnosed pronator syndrome.  The veteran 
testified that he was told that it had been caused by 
excessive handwriting as part of his duties as Navy 
recruiter.  

analysis

Service medical records fail to reveal any significant injury 
to the right upper extremity during the veteran's active 
duty.  There was no reference to writer's cramp or pronator 
syndrome at the time of his 1984 service separation 
examination.  Instead, a clinical evaluation of his upper 
extremities revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
pronator syndrome of the right upper extremity had its onset 
during military service.  The earliest recorded medical 
history places the presence of complaints in 1990, 6 years 
after his separation from active service.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that pronator's syndrome had its 
onset during service.  However, it has not been indicated 
that he possesses the requisite medical qualifications to 
opine on a matter involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  Further no additional post-service 
medical records that discuss the etiology of the veteran's 
pronator syndrome have been obtained and associated with the 
claims folder.  

The veteran's statements and hearing testimony that a doctor 
told him his duties as a recruiter during service caused hand 
cramping do not constitute competent medical evidence as to 
the onset of his pronator's syndrome.  However, the Board is 
unable to accept these recollections of the veteran as to 
what a doctor told him decades ago as evidence of a diagnosis 
of pronator's syndrome in service.  The lay evidence of what 
a health care professional diagnosed or found on examination 
is hearsay, and as such is not competent to show the presence 
of that disorder.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).



hypertension and stroke secondary to hypertension 

Service medical records show an elevated reading of 158/72 in 
August 1959.  In February 1974, the veteran's blood pressure 
was 140/104 and was noted to be slightly elevated.  An 
October 1979, entry shows a blood pressure reading of 158/92.  
None of the elevated readings resulted in treatment or 
diagnosis of hypertension.  These records are also entirely 
negative for treatment, diagnosis or reference to history of 
a stroke.  At discharge in May 1984 the veteran's blood 
pressure, was 130/88, and the physician noted mildly elevated 
diastolic pressure.  The remaining clinical findings show 
normal heart, and a normal vascular system.  In the report of 
medical history completed by the veteran, he specifically 
denied a history of dizziness or fainting spells and high 
blood pressure.

Voluminous post-service VA private and Social Security 
medical records are also on file, which cover a period from 
1986 to 2005.  In April 1986, the veteran was noted to be 
borderline hypertensive.  A January 1990, MRI showed evidence 
of a left hemispheric stroke.  In March 1997, the veteran was 
evaluated for an anxiety attack and at that time it was noted 
the veteran had a history of stroke approximately 10 years 
prior, which would place the onset in 1987.  In September 
1994, he was treated for chest pain secondary to gastritis.  
He denied a history of hypertension.  

On VA examination in March 2003 the examiner noted the 
veteran had hypertension with date of onset in March 1999.  
The veteran reported a history of elevated blood pressure 
readings during service and also gave a history of cerebral 
infarct, which he was told had occurred in the mid to late 
1970s.  He had been unaware of the infarct and reported no 
current residuals.  He stated while in service he had a brief 
syncopal episode, but did not seek treatment.  Currently the 
veteran's condition was stable with no residuals, seizures, 
sensory or motor impairment or impairment of the peripheral 
nerves or autonomic.  There was no history of psychiatric 
impairment or functional changes.  The diagnoses were 
essential hypertension and history of cerebral infarct of 
undetermined etiology, dating back prior to 1989 with no 
residuals noted.

The veteran presented testimony at a Travel Board hearing in 
May 2005 about the onset and severity of his claimed 
hypertension.  He testified that he had some entries of high 
blood pressure during service and that at discharge he was 
noted to have mildly elevated diastolic pressure.  He also 
testified that he had a stroke during active duty.  The 
veteran then described an incident where he blacked out 
briefly.  He testified that in1990, he was evaluated for 
complaints of chest pain and the physician at that time told 
clinical findings revealed a prior stroke 10 to 15 years ago.  
The veteran was told that these were longstanding problems.  
He testified that he immediately after service he sought 
treatment for hypertension, but the medical records were 
unavailable.  

analysis

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2004).  With this in 
mind, it is noted that there is no competent medical evidence 
that the veteran was actually diagnosed with hypertension 
during military service.  During service he had several 
isolated elevated blood pressure reading, but none of which 
were sufficiently high to require treatment.  The veteran's 
reported diastolic pressure reading at discharge, in May 1984 
was mildly elevated at 130/88 and again the examiner did not 
diagnose hypertension.  The Board can identify nothing in the 
evidence pertinent to service to establish or suggest that 
the veteran suffered a stroke in service.  

Medical records in 1986 and since then show elevated blood 
pressure readings and a diagnosis of hypertension.  Upon 
review of all of the evidence of record the Board finds that 
service connection for hypertension is not warranted.  In 
this regard, the evidence does not show that the veteran 
suffered from hypertension during service or within a year 
following service.  Moreover, the first evidence of a stroke 
appears in 1990, 6 years after his separation from service.  
The evidence is notably negative for any medical evidence, 
documenting complaints, findings or treatment of residuals 
from that stroke, including symptoms of one-sided weakness or 
disturbance or sensations.  In fact, the veteran has not 
clearly articulated what residuals he experiences that are 
from the claimed stroke.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hypertension.  However, the disorder was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current hypertension 
has not been medically associated with military service, 
there is no foundation upon which to allow the claim.  
Finally, there is no evidence of hypertension within 1 year 
of separation from service, so service connection may not be 
presumed.

The veteran also contends that a stroke was caused by 
hypertension.  Service connection for hypertension has been 
denied, and his only service-connected disabilities are right 
ankle fracture residuals, tinnitus and left ear hearing loss.  
None of the medical evidence indicates that these 
disabilities are related to hypertension, nor does he so 
claim.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a stroke. 

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his belief that his hypertension had its onset 
during service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  The Board has also considered the veteran's 
account of what occurred in service.  He asserted that in 
service he suffered a brief syncopal episode which he 
believes was a stroke.  He is certainly competent to describe 
symptoms he experienced during service.  However, the 
veteran's current account is inconsistent with 
contemporaneous medical reports, and indeed, is inconsistent 
with his own account as recorded at separation from service.  
In the 1984 report of medical history completed by the 
veteran, he specifically denied a history of dizziness or 
fainting spells, shortness of breath, palpitation or pounding 
heart, heart trouble, and high low blood pressure.  The Board 
finds the veteran's actual service medical records are more 
probative than his own statements as to the incurrence of a 
stroke during service.  Simply put, there is no evidence 
beyond his own statements that he had a stroke during 
service, and records which would be expected to corroborate 
his account, service medical records, do not do so.  

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

heart condition 

Service medical records are negative for diagnosis of heart 
disorder.  At discharge in May 1984, the veteran specifically 
denied a history of dizziness or fainting spells, shortness 
of breath, pain or pressure in the chest, palpitation or 
pounding heart, heart trouble, and high blood pressure.

The post service evidentiary record in this case is 
extensive, consisting of three volumes of documents.  The 
evidence includes private and VA medical records and Social 
Security medical records, which together cover a period from 
1986 to 2005.  These records include an April 1986 chest X-
rays which showed the heart was unremarkable.  In September 
1994, the veteran was treated for chest pain secondary to 
gastritis.  He denied heart trouble.  In March 1999, the 
veteran underwent angioplasty, which was unsuccessful due to 
a chronically occluded left circumflex artery.  An AICD 
(automatic implantable cardioverter-defibrillator) was 
subsequently implanted that same month due to symptoms of 
ventricular tachycardia.  The remaining records show current 
diagnoses of a history of atherosclerotic heart disease with 
impaired left ventricular function and coronary artery 
disease.  The most recent entry in March 2000 shows the 
veteran had no symptoms at all and cardiac examination was 
unremarkable.  These treatment records do not, in any way, 
suggest that the veteran's heart conditions originated during 
military service.  

On VA examination in March 2003, the examiner noted the 
veteran's history of arrhythmia diagnosed as ventricular 
tachycardia confirmed on EKG.  A pacemaker was implanted in 
March 1999 and was effective in that the veteran had not had 
any syncopal episodes or recurrence of his ventricular 
tachycardia.  The radiology report showed the aortic 
arteriosclerosis cardiovascular structures to be within 
normal limits.  There was diffuse mild to moderate thoracic 
spondylosis and possible diffuse idiopathic skeletal 
hyperostosis.  

During a May 2005 Travel Board hearing, the veteran presented 
testimony about the onset and severity of his heart disorder.  
The veteran testified that the stroke damaged an artery and 
that as a result he experienced symptoms of a rapid heart 
rate and an AICD was implanted to keep his heart in rhythm.  

analysis

Service medical records do not show a diagnosis of a heart 
disorder.  In fact the veteran specifically denied heart 
palpitations, and pain or pressure in the chest.  The 
separation physical did not show any current physical 
abnormality.  As such, the veteran's service medical records 
do not affirmatively establish that a heart condition had its 
onset during military service.  

The earliest recorded medical history places the presence of 
symptomatology in 1999, 15 years his discharge from active 
service in 1984.  This date leaves a significant gap between 
service and the initial confirmation of any disability with 
no clinical support for acute or inferred manifestations or 
continued symptoms.  Further, the veteran has not brought 
forth any competent evidence that would establish a nexus 
between his current symptoms and active military service and 
no examiner has attributed any heart condition to military 
service.  Although the post service records including the 
2003 VA examination report, describe his current 
symptomatology, the competent evidence shows no current 
disability from the ventricular tachycardia.  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that his heart condition is related 
to service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  The Board has also considered the veteran's 
account of what occurred in service.  He is certainly 
competent to describe symptoms he experienced during service.  
However, his current account is inconsistent with 
contemporaneous medical reports, and indeed, is inconsistent 
with his own account as recorded at separation from service.  
In the 1984 report of medical history completed by the 
veteran, he specifically denied a history of dizziness or 
fainting spells, shortness of breath, palpitation or pounding 
heart, heart trouble, and high low blood pressure.  The Board 
finds the veteran's actual service medical records are more 
probative than his own statements as to the incurrence of a 
stroke during service.  Simply put, there is no evidence 
beyond his own statements that he had a stroke during 
service, and records which would be expected to corroborate 
his account, service medical records, do not do so.  

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


right leg condition

Service medical records show that in May 1972 the veteran 
sustained a laceration of the right shin which required 
sutures.  The wound subsequently became infected and culture 
of the leg wound revealed heavy growth of staph aureus 
coagulase positive.  Subsequent entries revealed the 
infection improved and resolved with treatment.  
Significantly, however, the remainder of service medical 
records, including a May 1984 service separation examination, 
with the exception of a residual scar, did not reveal any 
additional complaints, findings, or diagnoses pertaining to 
the right leg.  The report did not indicate the presence of 
any disorder that at the time of separation was identified as 
a residual of staph infection.

Post service medical records dated from 1986 to 2005 show 
that beginning in 1986 the veteran was treated for complaints 
of radicular right leg pain associated with a back injury.  A 
March 2003 VA examination revealed a history of traumatic 
laceration of the right anterior shin which had healing with 
an infection and had to be surgically debrided.  The clinical 
impression was traumatic laceration with residual scar 
formation.  No other clinical findings referable to the right 
shin injury were noted.  

The veteran presented testimony at a Travel Board hearing in 
May 2005 about the onset and severity of his claimed right 
leg injury.  He testified that he sustained a laceration from 
a nail to his right leg in service.  The wound was cleaned 
and treated, but subsequently became infected and had to be 
debrided.  He testified that his convalescence was for six 
months.  The veteran testified that he now has a residual 
scar and constant right leg pain.  The veteran also testified 
that his service medical records are incomplete.  

analysis

Service medical records fail to reveal any significant 
ongoing right lower extremity disability other than the right 
shin laceration, for which service connection has already 
been established for the residual scar.  Service medical 
records are otherwise negative for additional injury or 
complaints involving the right lower extremity.  The injury 
was apparently resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the veteran's 
remaining years of service.

There are no post-service treatment records regarding a right 
leg disability, other than reports compiled in 1986 and 
since, reflecting complaints of right leg pain, which have 
been repeatedly attributed to radiating pain from non-service 
connected back impairment.  Of record is a March 2003 VA 
examination report which shows the veteran had a history of 
right shin laceration and noted the residual scar but 
otherwise did not provide a current diagnosis of a right leg 
disability.  

To the extent that the veteran's testimony and lay statement 
describe the severity of his 1972 injury, they are 
contradicted by the contemporaneous medical reports.  The 
Board notes that there was the trauma to the right leg in 
1972, but the evidence preponderates against a conclusion 
that the veteran suffered any additional sequelae from the 
original right leg injury which had resolved by service 
separation.  The Board has also considered the veteran's 
assertions to the effect that pertinent service medical 
records are missing.  While the service medical records might 
be incomplete, there is adequate evidence of the veteran's 
state of physical health during service and at separation 
from service.  This evidence does not reflect any medical 
history of complaints, treatment or diagnosis of an 
additional right leg disorder.

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
how his right leg pain do not constitute competent medical 
evidence in support of his claim and thus carry no probative 
weight on the critical question in this matter of medical 
causation.  

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. §  5107(b) (West 
2002).


ORDER

Entitlement to service connection for hearing loss, right ear 
is denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

Entitlement to service connection for spine disability is 
denied.

Entitlement to service connection for pronator syndrome of 
the right upper extremity is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for stroke secondary to 
hypertension is denied.

Entitlement to service connection for heart condition is 
denied.

Entitlement to service connection for right leg injury is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


